                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


PATRICK D. OSEI,                              Civil No. 18-2922 (JRT/DTS)


                    Plaintiff,

v.
                                                    ORDER
Office of Inspector General,
U.S. Department of
Health and Human Services,

                    Defendant.


      Patrick D. Osei, 6167 104th Circle N., Brooklyn Park, MN 55443, pro se
      plaintiff.

      Pamela Marentette, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South 4th Street, Suite 600, Minneapolis, MN
      55415, for defendant.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated January 31, 2020. No objections have been filed to that Report

and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.
      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss [Docket No. 18] is

GRANTED for lack of subject matter jurisdiction and that Osei’s complaint be dismissed

without prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 20, 2020
at Minneapolis, Minnesota
                                       s/John R. Tunheim ________
                                       JOHN R. TUNHEIM
                                       Chief Judge
                                       United States District Court




                                          2
